Citation Nr: 0507774	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-34 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to special monthly compensation by reason of 
being in need of aid and attendance of another person or at 
the housebound rate.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to July 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, the RO confirmed 
and continued a 30 percent rating for PTSD.  Later that 
month, the veteran expressed disagreement with this denial of 
a higher rating.  The RO issued a statement of the case in 
November 2003, and the veteran perfected his appeal with 
respect to the higher disability rating by the submission of 
his VA Form 9 in December 2003.  

In a March 2004 rating decision, the RO denied entitlement to 
special monthly compensation by reason of being in need of 
the regular aid and attendance of another person or at the 
housebound rate.  In addition, the rating decision reflects 
the denial of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran expressed disagreement with the 
denial of special monthly compensation in April 2004.  The RO 
issued its statement of the case reflecting that issue in 
September 2004, and the veteran perfected his appeal by the 
submission of a VA Form 9 in November 2004.  

On his December 2003 VA Form 9, the veteran requested a 
Travel Board hearing.  In a September 2004 letter, the 
veteran was advised that his hearing was scheduled for 
November 2004.  This hearing was not accomplished, however, 
as the veteran failed to report.  

The issue of entitlement to special monthly compensation is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's PTSD is productive of dysthymia, intrusive 
thoughts, flashbacks, nightmares and startle reactions.  

3.  The veteran has demonstrated impairment in thought 
processes, mood swings, violent behavior, disorientation, 
some disruption of daily activities, poor memory and an 
inability to recognize neighbors and close acquaintances.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for service-connected 
PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.103 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

The veteran is advised that the General Rating Formula for 
Mental Disorders provides that a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2004).  For the reasons and 
bases set forth below, the Board finds that the preponderance 
of is in favor of a 100 percent rating for PTSD.  

The veteran's most recent official VA PTSD examination was 
accomplished in November 2002.  At that time, the veteran 
reported that on three occasions in the previous week he 
experienced recurrence of unwanted memories about World War 
II each of which lasted couple of hours.  He also reported 
that in the previous week he had six nightmares, six 
flashbacks and five to six startle reactions.  He made 
reference to thunderstorms and the American flag as 
triggering thoughts about World War II.  The veteran was able 
to describe three instances over the previous week that 
caused some disruption of his daily routine.  He reported 
feeling anhedonia, and reported that he felt numb and 
detached about half of the time.  He described problems with 
anger and concentration.  The examiner opined that the 
veteran had dysthymia that was at least as likely as not 
secondary to or aggravated by the veteran's service-connected 
PTSD.  Mental status evaluation was thought to be consistent 
with a Global Assistance Functioning score of 65.  

A report of counseling services provided in January 2003 
shows that the veteran continued to complain of chronic 
depression and difficulty with chronic sleep disturbance, 
frequent nightmares, in addition to significant confusion, 
memory impairment, irritability and difficulty with 
concentration.  The examiner noted that the veteran and his 
spouse felt that PTSD had worsened and was productive of 
flashbacks, generalized anxiety, panic attacks, anhedonia and 
decreased physical and social activity.  

In a March 2003 report of counseling services, the examiner 
noted that the veteran's main problem appeared to be 
depression.  Symptoms associated with PTSD were reported as 
well, including flashbacks, nightmares, all of which were 
triggered by the war in Iraq.  In addition, the veteran's 
spouse made reference to his increasing problems with memory, 
accomplishing routine tasks and the need for supervision.  

Numerous statements have been submitted on behalf of the 
veteran's claim.  The writers, the veteran's family members 
including his wife and daughter in addition to neighbors and 
long-time acquaintance of the veteran, attest to the 
increased severity of his symptoms.  In particular, these 
statements provide eyewitness accounts to the veteran's 
flashbacks, irritability, mood swings, angry outbursts, 
crying spells, disorientation, inability to recognize 
acquaintances and need for constant attention.  In her letter 
of October 2004, the veteran's wife states she cannot leave 
him alone and that he has threatened to kill himself and 
others.  She reports his personal hygiene is deplorable and 
she forces him to shower and change his clothes.  In her 
letter of October 2004, the veteran's daughter reports that 
on two occasions her father did not know who she was.  She 
details that when speaking with him, her father begs for help 
to assist injured men.  A neighbor report in her letter that 
the veteran has ordered her from his porch and his wife must 
stay with him least he harm himself.  

While laypersons cannot provide medical evidence because they 
lack the competence to offer medical opinions, such 
statements are probative to the extent that a layperson can 
discuss personal experiences.  Laypersons are therefore 
competent to make assertions based on what they observed.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the instant case, the Board 
observes that the statements are consistent with one another 
in terms of the extent of the veteran's disability.  In 
addition, the descriptions provided in these accounts have 
not been refuted by any evidence in the record.  
Consequently, the Board deems these statements to be credible 
and probative.  

In the instant case, the current symptoms establish a 
disability picture that is remarkable for impairment in 
thought processes, mood swings, violent behavior, 
disorientation, poor memory, intermittent inability to 
perform daily activities of daily living and an some 
inability to recognize neighbors and close acquaintances.  He 
is apparently a risk to himself and others.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence supports a 100 percent disability rating for PTSD.  




ORDER

A 100 percent rating for PTSD is granted, subject to 
controlling regulations applicable for the payment of 
monetary awards.  


REMAND

With respect to the remaining issue, the Board finds that 
additional development should be accomplished before it 
reaches a decision on the issue of special monthly 
compensation.  The most recent official examination has shown 
that the veteran is in need of the aid and attendance of 
another person due to poor balance, severe emphysema, atrial 
fibrillation, congestive heart failure, coronary artery 
disease, osteoporosis, lumbar degenerative disc disease and 
vertebral compression in addition to service-connected PTSD.  
For the purposes of special monthly compensation, the Board 
requires a determination on the extent to which the veteran's 
service-connected disability alone renders him so helpless, 
as to require the aid and attendance of another person.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  Ask the examiner who performed the VA 
aid and attendance examination in January 
2004 to provide an addendum to the 
examination report for the purpose of 
clarifying the degree to which the 
service-connected mental disorder limits 
the veteran's ability to perform 
activities of daily living, renders him 
helpless or limits his ability to protect 
himself from the hazards of his 
environment.  The claims folder should be 
made available for use in studying the 
case.  

Based on a review of the clinical record, 
the examiner is asked to answer the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the service-
connected mental disorder itself is 
productive of sufficient disablement as 
render the veteran housebound in fact or 
to require the regular aid and attendance 
of another person?  The clinical basis 
for the opinion should be set forth in 
detail.  If the same examiner is no 
longer available, another physician 
should review the clinical record and 
provide the opinion requested above.  

2.  Thereafter, the RO should 
readjudicate the claim for special 
monthly compensation.  The RO should 
consider all possible avenues of 
entitlement, including 38 C.F.R. 
§ 3.151(a).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


